Citation Nr: 0916300	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-14 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
claimed as glaucoma, cataracts, and retinal detachment, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to December 
1968 with service in the Republic of Vietnam from November 
1967 to December 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Veteran also requested a hearing before a decision review 
officer (DRO) in connection with the current claims.  The 
hearing was scheduled and subsequently held in January 2008.  
The Veteran testified at that time and the hearing transcript 
is of record.  Based on testimony elicited at the hearing, 
the DRO left the record open for a period of 60 days so that 
the Veteran could submit additional evidence in support of 
his claims.  The Veteran duly submitted a VA psychiatric 
treatment record dated in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

I.  Eye Disability

In this case, the Veteran contends that he sustained an eye 
injury in service after his position was struck by mortar 
fire.  In the alternative, the Veteran asserts that his eye 
disability is due to exposure to Agent Orange.  

Service personnel records (SPRs) associated with the 
Veteran's claims file showed that he had service in the 
Republic of Vietnam from November 1967 to December 1968.  The 
Veteran was also awarded a Presidential Unit Citation (PUC) 
on May 21, 1968.  

The Board acknowledges that in cases where, as here, a claim 
is brought by a veteran who engaged in combat, satisfactory 
lay or other evidence that a disease or injury was incurred 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating occurrence in 
service.  See 38 U.S.C.A. § 1154(b).

The Veteran's February 1966 entrance examination revealed 
evidence of bilateral myopia, a refractive error of the eye 
not subject to compensation under the VA Rating Schedule.  
See 38 C.F.R. § 38 C.F.R. § 3.303(c).  There was no evidence 
of record showing a diagnosis of or treatment for an eye 
disability based on the circumstances described by the 
Veteran.  However, an operations report dated May 1968 
associated with the claims file revealed that the Veteran's 
unit, which was stationed in Quang Tri, was subjected to 
mortar fire on May 5 and May 26, 1968.  The May 5, 1968 
mortar attack resulted in material damage and three unnamed 
individuals being wounded in action.  The May 26, 1968 mortar 
attack resulted in material damage and "light casualties."  
The Veteran's December 1968 separation examination was 
significant for "defective vision" bilaterally.  

The first pertinent post-service evidence of record is dated 
July 1990, over 20 years after discharge from service.  The 
Veteran sought private care at the Omega Eyecare Center (OEC) 
for right-eye cataracts.  In July 1995, the Veteran underwent 
a surgical procedure to repair a detached retina in the right 
eye.  The Veteran was also diagnosed with and treated for 
primary open angle glaucoma (POAG) in January 1998.  Also 
associated with the claims file are VA treatment records 
which documented the Veteran's ongoing treatment for POAG, 
among other eye disabilities.      

The Veteran testified before the DRO in January 2008 that he 
sustained a burn injury to his eyes after his position was 
mortared by enemy fire.  The Veteran further indicated that 
he treated these injuries informally with a cool rag for a 
period of three to four days.  Thereafter, according to the 
Veteran, his vision eventually returned, but got 
progressively worse over the years since discharge from 
service.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Here, the Veteran should be 
afforded a VA examination to determine the nature and 
etiology of his eye disability or disabilities and its 
relationship to service, if any.

II.  Hypertension

The Veteran also asserts that his currently diagnosed 
hypertension is related to service.  In the alternative, the 
Veteran contends that his hypertension is aggravated by his 
service-connected PTSD.

Service treatment records (STRs) were negative for a 
diagnosis of or treatment for hypertension and there was no 
evidence of this condition within one year after discharge 
from service.  Rather, the first evidence of hypertension was 
dated March 1996, nearly three decades after discharge from 
service.  See L. Cunningham, M.D. March 1996 treatment note.

The Veteran testified in connection with this claim in 
January 2008.  It was at that time that the Veteran expressed 
his belief that his hypertension was aggravated by his 
service-connected PTSD.  To date, the Board notes that the 
Veteran has not been afforded a VA examination to ascertain 
the nature and etiology of the Veteran's currently diagnosed 
hypertension and its relationship to service or a service-
connected disability.  Accordingly, the Veteran should be 
scheduled for such an examination.  See Green, supra.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from February 21, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran dated from 
February 21, 2008 to the present.  The RO 
should also obtain any other evidence 
described as relevant by the Veteran, 
provided that the Veteran completes the 
required authorization forms.

2.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a VA examination to ascertain the 
nature and etiology of the Veteran's eye 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed eye 
disability is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's military service, 
and specifically to the claimed in-service 
burn injury sustained after a May 1968 
mortar attack or presumed exposure to 
herbicides.  The examiner must provide a 
complete rationale for any stated opinion.

3.  The Veteran should also be afforded a 
VA examination to ascertain the nature and 
etiology of his currently diagnosed 
hypertension.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
currently diagnosed hypertension is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's military service.  In the 
alternative, the examiner should indicate 
whether the Veteran's hypertension is at 
least as likely as not caused OR 
aggravated (i.e., permanently worsened) by 
his service-connected PTSD.  The examiner 
must provide a complete rationale for any 
stated opinion.

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




